Citation Nr: 1001814	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  07-24 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to an increased disability rating for 
lumbosacral strain, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and M.S.



ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to April 
1979.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

In April 2006, the Veteran testified at a hearing before a 
Decision Review Officer at the RO.  In August 2009, the 
Veteran testified at a Board video conference hearing before 
the undersigned Veterans Law Judge.  Transcripts of these 
hearings are associated with the claims file.  At the Board 
video conference hearing, the Veteran submitted additional 
evidence with a waiver of initial RO consideration.  See 38 
C.F.R. § 20.1304 (2009).  From the date of the Board video 
conference hearing, the record was held open for 30 days in 
order to allow for the submission of additional evidence for 
consideration.

The Board notes that a claim for service connection for a 
psychiatric disorder including PTSD was previously denied by 
a final Board decision (Docket Number 90-53 964).  When the 
Veteran filed her current claim for service connection for 
PTSD in August 2004, it was discovered that her original 
claims file was missing; thus, the claims file was rebuilt to 
include copies of her service personnel records.  It is 
unclear from the record whether the Board considered these 
service personnel records when rendering its prior final 
decision.  As a result, because relevant service records were 
associated with the claims file after the Board's prior final 
decision, and as it cannot be determined with certainty 
whether they were a part of the original claims file, the 
current claim for entitlement to service connection for PTSD 
will now be reconsidered on the merits.  See 38 C.F.R. § 
3.156(c)(1) (2009).

For reasons explained below, the current appeal is REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the Veteran's claims of 
entitlement to service connection for PTSD and entitlement to 
a disability rating in excess of 20 percent for lumbosacral 
strain.

With regard to PTSD, the Veteran contends that she has PTSD 
as a result of being raped in August 1977 while on active 
duty in North Dakota.  Service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evaluation, between current symptoms 
and an in-service stressor; and credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2009).  If a PTSD claim is based on in-service 
personal assault, then evidence from sources other than the 
Veteran's service records may corroborate the Veteran's 
account of the stressor incident, such as: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; statements from 
family members, roommates, fellow service members, or clergy; 
and evidence of behavior changes following the claimed 
assault (including a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes).  38 C.F.R. 
§ 3.304(f)(4) (2009).

As the Veteran's claims file has been rebuilt, the Board 
acknowledges that some of her service records are unavailable 
for review.  Nevertheless, the available service records 
contain the following pertinent evidence.  In November 1977, 
the Veteran married a fellow soldier.  In December 1977, she 
underwent a medical examination and was diagnosed with 
borderline depression.  Later in December 1977, the Veteran 
was discharged from inpatient medical care (with the reason 
for such care not listed), with a doctor's recommendation 
that she was not fit for duty.  In February 1978, she 
received orders to go to the Jamestown City Clinic for 
medical treatment (with the reason for such treatment not 
listed).  In August 1978, the Veteran became divorced from 
her husband.  In November 1978, she was caught possessing and 
using a controlled substance.  In January and February 1979, 
she was terminated from two back-to-back drug treatment 
programs in California due to non-compliance.  In March 1979, 
the Veteran issued a three-page statement defending her 
personal conduct in the Coast Guard.  She mentioned in this 
statement that she had told the officer in charge of one of 
her drug treatment programs in 1979 that she had been raped 
the previous year.  In April 1979, the Veteran was honorably 
discharged from active service due to personal abuse of drugs 
other than alcohol.

Other information can be found in the prior Board decision 
(Docket Number 90-53 964), which obviously had service 
treatment records available for review, as well as other 
records not currently contained in the claims file.  The 
Board decision indicated that service treatment records noted 
that in early 1978 she entered a private counseling program 
primarily for hostility, depressed mood and disturbance of 
social relations with her spouse characterized as an 
adjustment reaction of adult life.  Her chief complaints, 
presenting problems and background information were negative 
for any mention of being raped.  She indicated that she was 
depressed but unsure of the cause.  It was noted that it was 
not until March 1978 that she first mentioned in passing 
having some difficulties with an incident where she was raped 
by a friend of her husband's in a cemetery.  It was further 
noted that the therapists pointed out that it was of interest 
that the Veteran did not bring up the rape matter until 
approximately 10 minutes before the session ended.  
Subsequent therapy sessions primarily focused upon her 
marriage.  The Board decision also noted that the Veteran 
reported using drugs since age 16 on her separation 
examination and reported a history of being raped by a friend 
in service, followed by her attempted suicide and that her 
current problems primarily focused upon her negative feelings 
about her relationship with her parents and with her divorce.  
The primary impression was drug abuse, by history.  No 
mention of an acquired psychiatric disorder was identified at 
that time.  

The prior Board decision further noted that 1979 and 1981 VA 
examinations were negative for any complaint, diagnosis, or 
finding of an acquired psychiatric disorder, but that 
subsequent treatment records from 1981 to mid 1989 show 
mostly private treatment for substance abuse and variously 
diagnosed psychiatric disorders.  It was further noted that a 
May 1989 VA examination diagnosed borderline personality 
traits and histrionic personality traits as well as substance 
abuse.  A follow-up VA examination in August 1989 diagnosed 
borderline personality traits, substance abuse by history and 
possible PTSD if the reported rape in service could be 
confirmed.

The available post-service VA treatment records dated from 
July 2004 through April 2006 reflect that the Veteran has 
been diagnosed with a number of psychiatric disabilities, 
including PTSD, major depressive disorder, dysthymia, and 
adjustment reaction disorder with mixed emotions.  During 
individual psychotherapy sessions throughout this period, she 
reiterated that she had been raped in 1977 in service and 
reported that she was now experiencing nightmares and 
flashbacks of that trauma as well as an aversion to 
cemeteries (where the alleged incident took place).  She also 
attended several sessions of a VA Military Sexual Trauma 
coping skills group in 2004 and 2005.  In a May 2006 
statement, a private therapist who had counseled the Veteran 
from 1989 to 1994 stated that she remembered that the Veteran 
had severe and recurrent clinical depression and that the 
effects of the in-service rape had caused her to have 
significant difficulties in her personal and professional 
life.  At both hearings in April 2006 and August 2009, the 
Veteran testified about the details of the alleged in-service 
rape incident and also described her current psychiatric 
symptomatology.  In an August 2009 statement, the Veteran's 
father described how the Veteran had called him in August 
1989 to tell him about how she had been raped in service.

As the Veteran has been diagnosed with major depressive 
disorder, dysthymia, and adjustment reaction disorder with 
mixed emotions, as well as PTSD, she must now be afforded a 
VA examination with medical opinion by a psychiatrist in 
order to determine whether any of her current psychiatric 
disabilities are related to any incident of service, taking 
into account her alleged in-service rape in August 1977.

The Board notes that following the Veteran's submission of 
completed release forms, the RO requested records from North 
Springs Behavioral Health Care, for treatment rendered from 
1989 to 1994.  The facility responded that records were 
contained in a storage facility in Texas, and the address was 
provided.  There is no indication that a request for the 
records was made to the storage facility at the address 
provided.  Such should be accomplished on remand.

The old Board decision referenced VA examinations in 
September 1979, January 1981, May 1989 and August 1989, as 
well as private treatment records dating from 1981 to mid 
1989.  On remand, the Veteran should be asked to identify 
where she received treatment from 1981 to 1989, and any 
identified records should be requested.  In addition, she 
should be asked at what VA facilities she was examined in 
1979, 1981, and 1989 so that an attempt to obtain those 
examination reports can be made.  If she cannot recall the VA 
medical centers where the examinations took place, she should 
be asked to provide the city and state where she lived at 
those times, which will permit the RO/AMC to potentially be 
able to identify the likely VA facility.

With regard to service-connected lumbosacral strain, the 
Board notes that the Veteran's most recent VA orthopedic 
examination took place in May 2005, more than four years ago.  
At her August 2009 hearing, the Veteran testified that her 
back condition had worsened since the time of her last VA 
examination.  As the current severity and extent of her 
service-connected lumbosacral strain are unclear, the Board 
finds that a new VA examination is necessary in order to 
fully and fairly evaluate her claim for an increased rating.

As an additional matter, the record reflects that the Veteran 
is currently in receipt of benefits from the Social Security 
Administration (SSA).  However, an application for SSA 
benefits, a decision awarding such benefits, and any 
underlying records upon which such a decision is based are 
not contained in the claims file.  As these records may be 
relevant to the current appeal, a request should be made to 
the SSA for any records pertaining to the Veteran, including 
any decisions and any medical evidence relied upon in making 
those decisions.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

For both claims on appeal, relevant ongoing medical records 
should be obtained, to include VA treatment records.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
claims on appeal.  Thus, on remand, the RO/AMC should provide 
corrective notice.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that advises her that a 
disability rating and effective date will 
be assigned if service connection is 
awarded, to include an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Ask the Veteran to identify the VA 
facilities where she underwent VA 
examinations in September 1979, January 
1981, and in 1989.  If she cannot recall 
where the examinations took place, she 
should be asked to indicate the cities 
and states where she lived during those 
times.  Following her response, an 
attempt to obtain copies of the VA 
examination reports from the appropriate 
VA medical centers should be made.

3.  Ask the Veteran to provide the names, 
addresses, and approximate dates of 
treatment for all health care providers 
who have treated her for any psychiatric 
disability from 1981 to 1989, and since 
August 2003, as well as for her service-
connected lumbosacral strain since August 
2003.  After securing any necessary 
release, the RO/AMC should obtain any 
records which are not duplicates of those 
contained in the claims file.  

4.  After securing the necessary release, 
request the Veteran's records for 
treatment rendered from 1989 to 1994 at 
North Springs Behavioral Health Care, 
from Tenet Healthcare, 2997 LBJ Freeway, 
Suite 139, Dallas, Texas, 75234.  

5.  Obtain current VA treatment records 
for the Veteran's back and psychiatric 
disabilities dating since April 2006 from 
the Pittsburgh VA Healthcare System.

6.  Contact the SSA and request copies of 
the records pertinent to the Veteran's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.

7.  After the above has been completed to 
the extent possible, schedule the Veteran 
for a VA psychiatric examination by a 
psychiatrist to determine the nature and 
extent of any psychiatric disabilities, 
and to obtain an opinion as to whether 
any such disorders are possibly related 
to service.  The claims file must be 
provided to and be reviewed by the 
psychiatrist in conjunction with the 
examination.  The examination report 
should include a detailed account of all 
psychiatric pathology found to be present 
as well as a mental status examination.  
Any tests or studies deemed necessary 
should be conducted, and the results 
should be reported in detail.

Following review of the claims file and 
examination of the Veteran, the 
psychiatrist should clearly identify all 
psychiatric disorders found.  With respect 
to each diagnosed psychiatric disability 
(other than personality disorders), the 
psychiatrist should opine as to whether it 
is more likely, less likely, or at least 
as likely as not (50 percent probability 
or greater) that the current psychiatric 
disability arose during service or is 
otherwise related to any incident of 
service, including her alleged in-service 
rape in August 1977.  A rationale for all 
opinions expressed should be provided.

8.  Also schedule the Veteran for a VA 
spine examination to determine the current 
severity of her service-connected 
lumbosacral strain.  The claims file must 
be provided to and be reviewed by the 
examiner in conjunction with the 
examination.

The examiner should describe all 
symptomatology related to the Veteran's 
lumbosacral strain, to include orthopedic 
and neurological symptoms.  All indicated 
tests should be performed and all 
findings should be reported in detail, 
including range of motion of the 
thoracolumbar spine (specifying at what 
degree in motion pain begins) and motor 
and sensory evaluation.

The examiner should describe any 
functional loss pertaining to the 
lumbosacral strain due to pain or 
weakness, and to document all objective 
evidence of those symptoms.  In addition, 
the examiner should provide an opinion on 
the degree of any functional loss that is 
likely to result from a flare-up of 
symptoms or on extended use.  If 
intervertebral disc disease is present 
and related to the service-connected 
disability, the examiner should also 
document, to the extent possible, the 
frequency and duration of exacerbations 
of symptoms, to include any 
incapacitating episodes (acute signs and 
symptoms of intervertebral disc syndrome 
that have required bed rest prescribed by 
a physician and treatment by a 
physician).

9.  After the development requested above 
has been completed to the extent 
possible, the record should again be 
reviewed.  If the benefits sought on 
appeal remain denied, then the Veteran 
and her representative should be 
furnished with a supplemental statement 
of the case and be given the opportunity 
to respond thereto.  The case should then 
be returned to the Board for further 
appellate consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

